      Case 1:19-cv-00022-DPM Document 54 Filed 08/18/20 Page 1 of 1



           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                   BATESVILLE DIVISION

CALVIN W. TERRY
ADC #116765                                                 PLAINTIFF

v.                       No. 1:19-cv-22-DPM

TOM BRADSHAW, Chaplain, Grimes Unit;
RAYLINA RAMSEY, Classification, Grimes
Unit; MAURICE CULCLAGER, Major, Grimes
Unit; STEVEN RICKETTS, Assistant Warden,
Grimes Unit; DEANGELO EARL, Warden,
Grimes Unit; GARY MUSSELWHITE,
Warden, Grimes Unit; DEXTER PAYNE,
Chief Deputy/Assistant Director, ADC;
and WENDY KELLEY, Director, ADC                         DEFENDANTS

                             JUDGMENT
     Terry's claims against Culclager, Ricketts, Musselwhite, and
Ramsey are dismissed without prejudice.          Terry's claims against
Bradshaw, Earl, Payne, and Kelley are dismissed with prejudice.


                                                ,.
                                 D .P. Marshall Jr.
                                 United States District Judge
